Citation Nr: 1738192	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran has active service from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified before the Board.  In February 2016, the Board remanded the claims for additional development. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar spine disability has not resulted in ankylosis, neurological manifestations in the lower extremities, or incapacitating episodes greater than 6 weeks in any given year.

2.  The Veteran's service-connected lumbar spine disability has not been shown to be of such severity as to preclude substantial employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code DC 5239 (2016).

2.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

The Veteran's lumbar spine disability has been rated 40 percent disabling under Diagnostic Code 5239 which pertains to spondylolisthesis or segmental instability.  38 C.F.R. § 4.71a, DC 5239. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record dated during the appeal period, on July 2010 VA examination, the Veteran reported experiencing constant back pain.  He reported flare-ups that occurred after long periods of walking.  He could walk for a few minutes at a time.  Range of motion testing showed forward flexion to 32 degrees.  On repetitive testing, he was limited to 12 degrees.  He could extend the back to 8 degrees at the least.  After repetitive testing, there was increased pain.  Sensory examination of the lower extremities was normal.

On April 2016 VA examination, the Veteran reported current symptoms of steady pain in his low back.  He experienced flare-ups with prolonged standing, walking, or getting up from the floor.  Forward flexion of the back was to 60 degrees, extension to 15 degrees, limited by pain.  Neurological examination was negative for radiculopathy of either lower extremity.  There was no ankylosis.

The remainder of the treatment records dated throughout the appeal period do not show the presence of ankylosis of the spine, neurological manifestations related to the lumbar spine disability, or incapacitation due to the Veteran's lumbar spine disability at least 6 weeks per year.  The treatment records, as well as the VA examinations of record, reflect that the Veteran's neurological symptoms in the lower extremities have been concluded to be secondary to his nonservice-connected diabetes mellitus.  The 2016 VA examiner reviewed the treatment records and, after physically examining the Veteran, concluded that the Veteran did not suffer from lumbar radiculopathy.

The Board finds that an increased rating is not warranted for the Veteran's lumbar spine disability.  The Veteran is rated at 40 percent currently, but does not suffer from ankylosis.  His 40 percent rating takes into account his symptoms of pain and limited motion.  The Veteran's symptoms have been accounted for by this higher rating, and thus entitlement to an increased rating is not warranted.  Additionally, because the Veteran has not been diagnosed with lumbar radiculopathy in either extremity, and in fact his lower extremity symptoms have been attributed to his diabetes mellitus, he is not entitled to a separate rating.

The Veteran contends that his low back disability flares up after standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that on repetitive use, the low back was restricted by pain or other factors resulting in unfavorable ankylosis of the entire thoracolumbar spine.  Specifically, on VA examination, which factor in findings related to any additional functional limitations on repetitive use, there was no finding of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a lumbar spine disability rated as 40 percent disabling.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU at any time during the appeal period.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board finds that the Veteran does not meet the criteria for consideration of a TDIU on an extrachedular basis.  The evidence does not support his claim that his service-connected lumbar spine disability precludes substantial employment.  

The Veteran contends that he last worked fulltime in 2011 and that his back prevents him from working fulltime.  However, he has not provided the VA with the name and address of his previous employer in order to confirm his reason for termination of employment.  The evidence reflects the Veteran's previous report that he worked as a truck driver for approximately 35 years prior to retiring.  

On March 2005 VA examination, the Veteran reported that he had not missed any work due to his low back in the previous year.  The examiner noted that the Veteran was not limited in his job because he did not complete heavy lifting in his position, but that he would have difficulty in a job that required repetitive bending or lifting more than 20 pounds on a regular basis.

In April 2008, the Veteran's chiropractor submitted a statement that the Veteran had to stop every two hours due to back pain while at work.  He had to sleep on a recliner due to back pain and would feel like his back was broken after sleeping in his truck.

In December 2008, a VA examiner opined that the Veteran's employment was impacted by his obesity and sleep apnea and was not impacted by his back condition.  That opinion was based upon the results of VA examination, which showed exaggerated complaints compared to the physical findings and x-rays findings.  The examiner also determined that the Veteran's loss of deep tendon reflexes on the lower extremities was due to his diabetes mellitus.  In an April 2009 addendum, the examiner determined that the Veteran's reduced range of motion of the spine was due to extreme obesity and was not due to his minimal lumbar spine disease.

In July 2010, the VA examiner noted that the Veteran's lumbar spine disability resulted in decreased bending and ability to stay bent for more than a mild degree.

A November 2012 VA treatment record reflects the Veteran's report that he did not want to begin insulin injections because he worked as a truck driver and could not complete the injections.

On April 2016 VA examination, the examiner opined that the Veteran had functional limitations of inability to perform heavy lifting, prolonged standing, or frequent bending at the waist.  The Veteran reported on examination that he had retired in 2011.

After reviewing the above evidence, the Board concludes that, while the Veteran's low back disability impacts his functional ability to work in positions that require heavy lifting, prolonged standing, or frequent bending, the evidence does not support the Veteran's contentions that his low back disability precludes substantial employment.  The evidence does not show that the Veteran could no longer maintain employment as a truck driver due to his back disability, and the Veteran has not provided such evidence.  In fact, in April 2009, the VA examiner described the Veteran's low back disability to be minimal in degree based upon inconsistent reporting of symptoms when compared to the findings on objective physical examination.  That finding calls into question the Veteran's credibility with regard to symptom reporting.  In sum, when taking into consideration the multiple VA opinions and the Veteran's medical and work/educational history, the Board finds that the weight of the evidence is against his claim that his service-connected lumbar spine disability prevents gainful employment.  Accordingly, entitlement to a TDIU is denied.


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.

A TDIU is denied.


 

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


